      Case 4:18-cv-00139-AW-MJF Document 125 Filed 01/31/19 Page 1 of 4




             UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION
DONNY PHILLIPS,
            Plaintiff,
v.                                 Case No. 4:18cv139-MW/CAS
MARK S. INCH, et al.,
             Defendants.
__________________________/
     ORDER ON PLAINTIFF’S ADDITIONAL DISCOVERY MOTIONS

      This Court has considered, without hearing, Plaintiff’s motions for

orders deeming defective admissions responses as admitted. ECF Nos. 76, 77,

& 79. The motions are GRANTED in part and DENIED in part. The motions

are DENIED insofar as Plaintiff moves for this Court to deem effective

answers as admissions. They are also DENIED as to Plaintiff’s motion for

sanctions, which may be renewed if necessary. They are GRANTED insofar as

Defendants responses are defective.

      Corizon’s responses to Request for Admissions 2 and 3, see ECF No. 76

at 2, are defective because Plaintiff seeks admissions relating to “the

application of law to fact.” Fed. R. Civ. P. 36(a)(1)(A). Moreover, in Corizon’s

response, Corizon explains that “the grievances have been reviewed and it

appears Phillips did not exhaust.” ECF No. 86, at 2. An appropriate response

to Request for Admissions 2 would be “deny.”


                                       1
     Case 4:18-cv-00139-AW-MJF Document 125 Filed 01/31/19 Page 2 of 4




      The remaining five responses to the Requests for Admissions at issue in

ECF No. 76 are hybrid answers that, for all intents and purposes, provide non-

admission admissions—in other words, non-answers. Corizon’s responses

appear at first blush to be admissions, but those admissions are then tied

begrudgingly to a finite record. It appears from Corizon’s responses that it

provided qualifying language in its response in good-faith and to identify the

source of its answers. See id. at 4–5 & 7.

      Even so, as Wright and Miller remind us, a responding party only has so

many options to a request for admission. A responding party can admit, deny,

explain why it cannot truthfully admit or deny, object, or admit in part and

deny in part a request for admission. See 8B Wright & Miller, Fed. Prac. &

Proc. Civ. § 2259 (3d ed.); see also Fed. R. Civ. P. 36(a)(4). A party responding

to a request for admission cannot offer non-answers. Such answers would fly

in the face of the purpose of a request for admission, which is “to define and

limit the matters in controversy between the parties.” Id. at § 2252.

      Defendant Corizon shall be given an opportunity to cure its defective

responses in a timely manner.

      Defendant Pagan’s answers to 26 requests for admissions at issue in

ECF No. 77 are similarly defective. At times, Pagan refers to the record before

offering a qualified denial. These are non-answers. Other times, Pagan offers

boiler-plate objections to other requests for admission before offering a

                                        2
     Case 4:18-cv-00139-AW-MJF Document 125 Filed 01/31/19 Page 3 of 4




qualified denial. These are also non-answers. “If a matter is not admitted, the

answer must specifically deny it or state in detail why the answering party

cannot truthfully admit or deny it. . . . The answering party may assert lack of

knowledge or information as a reason for failing to admit or deny only if the

party states that it has made reasonable inquiry and that the information it

knows or can readily obtain is insufficient to enable it to admit or deny.” Fed.

R. Civ. P. 36(a)(4) (emphasis). Defendant appears to both deny and use medical

records as a crutch as to a lack of knowledge.

      Defendant Pagan shall be given an opportunity to cure its defective

responses in a timely manner.

      Defendant Centurion’s answer to 7 requests for admissions at issue in

ECF No. 79 are similarly defective. Centurion offers qualified denials that are

non-answers. Centurion also offers boiler-plate objections before qualified

denials that are non-answers.

      Defendant Centurion shall be given an opportunity to cure its defective

responses in a timely manner.

      As Defendants embark on curing their responses, they should bear in

mind the purpose of requests for admission—to narrow issues by eliminating

those that can be eliminated. If few issues can be eliminated through

admissions, then those issues will be resolved at a later point. But offering

mushy non-answers only complicates and prolongs pre-trial processes.

                                       3
     Case 4:18-cv-00139-AW-MJF Document 125 Filed 01/31/19 Page 4 of 4




      This Court strongly urges all counsel to confer in-person in a timely

fashion to come to rectify the deficiencies laid out above. Defendants shall

provide responses to Plaintiff’s request for admissions in compliance with this

Order and the Federal Rules of Civil Procedure on or before February 22, 2019.

Plaintiffs may refile his motion(s) only if Defendants’ responses remain

defective.

      Accordingly,

      IT IS ORDERED:

      Plaintiff’s motions, ECF Nos. 76, 77, & 79, are GRANTED in part and

DENIED in part.

      SO ORDERED on January 31, 2019.


                                    s/Mark E. Walker           ____
                                    Chief United States District Judge




                                      4
